Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 02/25/2022.
Claims 1-2, 4, 6-8 and 10-11 are amended by the Applicants.
Claims 1-11 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Avery Cate [Reg. No. 70,612] on 03/04/2022. Examiner’s amendment is necessitated to overcome the rejections and further clarify the claimed invention. 
In the specification:
Please replace the Abstract with the following:
A control device according to this disclosure includes: a communication unit configured to communicate with an on-vehicle control device via an in-vehicle communication line; and a control unit configured to control the communication unit. The control unit executes: an acquisition process of acquiring a first time and a second time described below; and a determination process of determining, based on a result of comparison between the first time 

In the claims:
Please amend/cancel claims 1, 10 and 11 as follows.
1.	(Currently Amended) A control device comprising:
a communication unit configured to communicate with an on-vehicle control device via an in-vehicle communication line; and
a control unit configured to control the communication unit, wherein 
the control unit executes
an acquisition process of acquiring a first length of time and a second length of time described below, and
a determination process of determining, based on a result of comparison between the first length of time and the second length of time that have been acquired, whether or not rollback to an old version of a control program is necessary in the on-vehicle control device that is updating the control program; 
wherein the first length of time is an amount of time from a present time in which the control program is being updated to when the update would be completed; and
wherein the second length of time is an amount of time from the present time to when the rollback to the old version of the control program would be completed.

10.	(Currently Amended) A control method for controlling update of a control program in an on-vehicle control device by a control device that communicates with the on-vehicle control device via an in-vehicle communication line, the method comprising:
acquiring a first length of time and a second length of time described below; and
determining, based on a result of comparison between the first length of time and the second length of time that have been acquired, whether or not rollback to an old version of the control program is necessary in the on-vehicle control device that is updating the control program;
wherein the first length of time is an amount of time from a present time in which the control program is being updated to when the update would be completed; and
wherein the second length of time is an amount of time from the present time to when the rollback to the old version of the control program would be completed.

11.	(Currently Amended) A non-transitory computer readable storage medium storing a computer program configured to cause a computer to function as a control device that communicates with an on-vehicle control device via an in-vehicle communication line, the computer program causing the computer to function as:
a control unit configured to execute
an acquisition process of acquiring a first length of time and a second length of time described below, and
a determination process of determining, based on a result of comparison between the first length of time and the second length of time that have been acquired, whether or not 
wherein the first length of time is an amount of time from a present time in which the control program is being updated to when the update would be completed; and
wherein the second length of time is an amount of time from the present time to when the rollback to the old version of the control program would be completed.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of upgrading the control program based on first and second time to decide whether or not rollback to a control program before update is necessary in the on-vehicle control device that is updating the control program. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…a determination process of determining, based on a result of comparison between the first length of time and the second length of time that have been acquired, whether or not rollback to an old version of a control program is necessary in the on-vehicle control device that is updating the control program;  wherein the first length of time is an amount of time from a present time in which the control program is being updated to when the update would be completed; and wherein the second length of time is an amount of time from the present time to when the rollback to the old version of the control program would be completed” as recited in claim 1,  “…determining, based on a result of comparison between the first length of time and the second length of time that have been acquired, whether or not rollback to an old version of the control program is necessary in the on-vehicle control device that is updating the control program; wherein the first length of time is an amount of time from a present time in which the control program is being updated to when the update would be completed; and wherein the second length of time is an amount of time from the present time to when the rollback to the old version of the control program would be completed” as recited in claim 10, “…a determination process of determining, based on a result of comparison between the first length of time and the second length of time that have been acquired, whether or not rollback to an old version of a control program is necessary in the on-vehicle control device that is updating the control program; wherein the first length of time is an amount of time from a present time in which the control program is being updated to when the update would be completed; and wherein the second length of time is an amount of time from the present time to when the rollback to the old version of the control program would be completed” as recited in claim 15,
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:


Graham, Scott, Girish Baliga, and P. R. Kumar. "Abstractions, architecture, mechanisms, and a middleware for networked control."

Wu, Ye, et al. "On-road vehicle emission control in Beijing: past, present, and future."

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193